      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


JACKSON WOMEN’S HEALTH
ORGANIZATION, on behalf of itself and its
patients,


SACHEEN CARR-ELLIS, M.D., M.P.H., on behalf
of herself and her patients,

                              Plaintiffs,
v.                                                                    Case No. 3:18-cv-171-CWR-FKB

THOMAS DOBBS, M.D., M.P.H., in his
official capacity as State Health Officer of
the Mississippi Department of Health, et al.,

                              Defendants.


 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
STATE LEGISLATORS TO COMPLY WITH SUBPOENAS DUCES TECUM AND FOR
         A LIMITED EXTENSION OF THE DISCOVERY DEADLINE

         Pursuant to Fed. R. Civ. P. 45(d)(2)(B)(i), Plaintiffs file this Memorandum of Law in

Support of their Motion to Compel the State Legislators (two Committees and three Senators)1 to

comply with document subpoenas (the “Subpoenas”). The Subpoenas seek documents related to

the drafting and passage of the Telemedicine Ban (2013 S.B. 2795), which occurred during a

period of just eleven weeks. See infra, pp. 9-10. Plaintiffs also seek a limited extension of the

discovery deadline for the sole purpose of allowing Plaintiffs to receive these documents.



1
     The “State Legislators” are (1) the Mississippi House Public Health and Welfare Committee (served through
     Andrew Ketchings, the House Clerk); (2) the Mississippi Senate Public Health and Welfare Committee (served
     through Buck Clarke, the Senate Secretary, and Amanda Frusha, the Senate Clerk); (3) State Senator Angela
     Burks Hill; (4) State Senator Chris McDaniel; and (5) State Senator Joey Fillingane. For simplicity, the first
     two recipients are referred to as the “Committees,” and the latter three as the “Senators,” and all recipients
     collectively as the “State Legislators.”
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 2 of 23




                                                  Introduction

        The documents sought from the State Legislators are relevant to Plaintiffs’ claim that the

Telemedicine Ban is unconstitutional under the Fourteenth Amendment, including because it was

passed with the improper “purpose” of “presenting a substantial obstacle to a woman seeking an

abortion.” Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 878

(1992).2 Discovery of evidence from legislators has been ordered for similar constitutional

claims—including purpose claims in the abortion context—and should be ordered here.

        Although Plaintiffs have repeatedly tried to compromise, and considerably narrowed the

Subpoenas—including by dropping their requests for depositions of the Senators and for

documents regarding the 6-week ban—the State Legislators have entirely rebuffed Plaintiffs’

good faith efforts to come to ground. Indeed, the Legislators have refused to produce even one

document in response to the Subpoenas. The State Legislators’ objections are based on the

legislative privilege, burden, and the timing of the Subpoenas. Exhibit 6. None of these

objections warrant withholding responsive documents.

        Legislative privilege: First, as a threshold matter, the State Legislators refuse to provide

a privilege log and thus their blanket privilege assertion is foreclosed by this Court’s

indistinguishable decision in Jackson Municipal Airport Authority v. Bryant.3 Additionally,

Plaintiffs largely seek third-party correspondence from the State Legislators, which is

categorically not protected by legislative privilege. Moreover, binding Fifth Circuit precedent

establishes that the legislative privilege is only a “qualified” privilege which must yield when


2
    In addition to Plaintiffs’ Due Process claim under Casey’s purpose prong, evidence of the improper purpose is
    also relevant to Plaintiffs’ Equal Protection claim. See, e.g., FemHealth USA, Inc. v. City of Mount Juliet, 458
    F. Supp. 3d 777 (M.D. Tenn. 2020).
3
    No. 3:16-CV-246, 2017 WL 6520967 at *6 (S.D. Miss. Dec. 19, 2017) (Ball, M.J.), objections overruled,
    Jackson Mun. Airport Auth. v. Bryant, 2018 WL 3117020, at *2 (S.D. Miss. June 25, 2018) (Reeves, J.),
    vacated on other grounds sub nom. Stallworth v. Bryant, 936 F.3d 224 (5th Cir. 2019).



                                                         2
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 3 of 23




important federal interests favor disclosure. In Casey, the Supreme Court recognized that a law

offends the U.S. constitution when it is passed with the purpose of presenting a substantial

obstacle in the place of a woman seeking abortion, which is precisely the issue about which the

Subpoenas seek documents. Finally, as other courts in the Fifth Circuit have recognized,

disclosure of legislative materials on a Confidential basis sufficiently protects any legislative

privilege that may exist.

       Burden: The State Legislators have utterly failed to substantiate their claim of

disproportionate burden, and thus have waived objection on those grounds. To successfully

assert burden, the objecting party must do more than assert boilerplate objections that the burden

“is high,” as the State Legislators have here. Exhibit 6, at 17. Despite the onus being on the

State Legislators to show with specificity why discovery should be denied, they have refused to

even respond to Plaintiffs’ proposed search protocol or to provide hit counts for the same. Now

that the legislative session is ending, the burden on the State Legislators of complying will be

even less. Throughout the course of the COVID-19 pandemic, Plaintiffs have made every effort

to compromise and accommodate attendant discovery challenges—including with the State

Legislators. However, the pandemic does not justify the State Legislators’ continued refusal to

provide any discovery at all.

       Timing: Trial is still nine months away. There is ample time to decide this dispute and

for Plaintiffs to receive these documents well in advance of the trial scheduled for December 6,

2021. Because Plaintiffs acted reasonably in pursuing this discovery, despite the challenges of

delayed party discovery, the pandemic, and the State Legislators’ complete refusal to

compromise or even meaningfully engage, the Court should exercise its discretion to order a

limited extension of the discovery deadline to permit this discovery (and only this discovery)




                                                  3
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 4 of 23




after the March 17 deadline.4 An extension of the discovery deadline for this limited purpose

presents no disadvantages to the State Legislators as they are non-parties to the case with no

interest in maintaining the current case schedule. On the contrary, the extension will allow them

to conclude the 2021 legislative session before producing the requested documents.

        The importance of the requested documents to Plaintiffs’ claim also supports the limited

extension Plaintiffs request. See infra, pp. 13-14. Plaintiffs’ attempted to obtain direct evidence

of the purpose of the Telemedicine Ban via multiple other avenues, including party discovery,

but were unable to for reasons that include the Mississippi Legislature’s practice of only

releasing limited legislative history to the public. Finally, while State Defendants object to any

extension of the deadlines—despite the fact that they received, on consent, no fewer than three

extensions of the schedule themselves—they cannot demonstrate any prejudice that would justify

denying Plaintiffs this important discovery. The remaining deadlines for summary judgment,

Daubert motions, motions in limine, and trial can and should remain unchanged, and State

Defendants have no involvement in the production of the documents requested from the State

Legislators.

                                                 Background

        Mississippi legislators and executive officials have engaged in a decades-long campaign

to eliminate the constitutional right to access abortion in Mississippi. Because the U.S. Supreme

Court has prevented Mississippi from banning abortion outright, Mississippi, among other states,

has tried to circumvent the Court’s rulings with a series of laws and regulations that make



4
    While Plaintiffs are not, in this motion, seeking to extend the discovery deadline for any other purpose,
    Plaintiffs reserve their right to request extensions for other limited purposes if warranted. For example,
    Plaintiffs served a deposition subpoena on former Governor Phil Bryant, which he has moved to quash. Dkt.
    No. 194. Plaintiffs are attempting to reach a negotiated resolution. See Dkt. No. 206. If those efforts are
    unsuccessful, Plaintiffs may seek to take former Governor Bryant’s deposition after the discovery deadline.



                                                        4
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 5 of 23




abortion more difficult, if not impossible, for many women to access. It has always been clear

that the goal of these laws is, in Governor Bryant’s words, “ending abortion in Mississippi.”5

        The law that is the focus of these subpoenas is the Telemedicine Ban, passed by the

Mississippi Legislature in 2013 and signed into law by Governor Bryant the same year. The Ban

was passed during the same session as another set of laws that promoted more widespread use of

telemedicine in Mississippi generally.6 The Telemedicine Ban was passed out of apparent

concern that Mississippi’s support of telemedicine in all other contexts could lead some patients

and practitioners to also use telemedicine to deliver abortion services. The Telemedicine Ban

thus singles out abortion care exclusively and explicitly prohibits health care providers from

using telemedicine to prescribe an “abortion inducing drug” with the purpose of inducing an

abortion. 2013 Miss. Laws Ch. 551 (S.B. 2795), codified at Miss. Code Ann. §§ 41-41-107,

111.7 Violation of the ban is a misdemeanor. Id. § 41-41-111.

        The Telemedicine Ban was one of several similar pieces of legislation passed during the

administration of former Governor Bryant, including the “Admitting Privileges” law that was

passed in 2012—the year before the Telemedicine Ban.8 Plaintiffs earlier challenged the


5
    @PhilBryantMS, Twitter (Jan. 22, 2014, 6:31 PM),
    https://twitter.com/PhilBryantMS/status/426135083620114432.
6
    2013 S.B. 1109 (codified at Miss. Code. Ann. § 41-127-1) (permitting “a health care practitioner licensed in this
    state [to] prescribe, dispense, or administer drugs or medical supplies, or otherwise provide treatment
    recommendations to a patient after having performed an appropriate examination of the patient either in person
    or by the use of instrumentation and diagnostic equipment through which images and medical records may be
    transmitted electronically” and providing “[t]reatment recommendations made via electronic means, including
    issuing a prescription via electronic means, shall be held to the same standards of appropriate practice as those
    in traditional provider-patient settings”).
7
    Exhibit 1 (requiring a physician administering an “abortion-inducing” medication to be in the same room and in
    the physical presence of the patient).
8
    Three of those four provisions have already been enjoined—two permanently, and one preliminarily—by
    federal courts (including this Court) for infringing upon the constitutional right to abortion. See Jackson
    Women's Health Org. v. Currier, 320 F. Supp. 3d 828 (S.D. Miss. 2018) (granting permanent injunction against
    the admitting privileges provision of 2012 House Bill 1390); Jackson Women’s Health Org. v. Currier, 349 F.
    Supp. 3d 536 (S.D. Miss. 2018), aff'd sub nom. Jackson Women's Health Org. v. Dobbs, 945 F.3d 265 (5th Cir.
    2019) (granting permanent injunction on 2018 House Bill 1510, the 15-week ban); Jackson Women’s Health


                                                         5
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 6 of 23




constitutionality of the Admitting Privileges law, and specifically claimed that law was enacted

with the “unconstitutional purpose to cause fewer abortions.” JWHO I Compl., No. 3:12-cv-

00436-DPJ-FKB, ECF 1, at ¶1. As part of discovery in that case, Plaintiffs sought, and received,

production of a legislator’s documents, including emails. Delaney Decl. In the Court’s order

enjoining the Admitting Privileges law, the Court emphasized that Plaintiffs “offered evidence—

including quotes from significant legislative and executive officers—that the Act’s purpose is to

eliminate abortions in Mississippi. They likewise submitted evidence that no safety or health

concerns motivated its passage. This evidence has not yet been rebutted.” Order Granting TRO,

3:12-cv-00436-DPJ-FKB, ECF 17, at 3. It is significant that similarly-situated legislators in that

case produced documents relevant to the same constitutional claim at issue here.

        Less than one year after the district court’s decision enjoining the Admitting Privileges

Law, the Mississippi Legislature passed the Telemedicine Ban. The Ban asserts that its purpose

is to “protect women” from the purported risks of medication abortion and ensure physicians

“meet the standard of care.” Miss. Code Ann. § 41-41-103. There is no official legislative

record about why the Legislature chose to include, for the first time, such a findings section. But

an email from Terri Herring, a prominent anti-abortion activist and key proponent of the Ban,

suggests that it was in anticipation of challenges in court. See infra, p.9.

        There is little publicly available information regarding the development of the

Telemedicine Ban. The Mississippi Legislature does not publish committee reports, hearing

transcripts, or floor discussions.9 As a result, there is no public record on why these findings



    Org. v. Dobbs, 379 F. Supp. 3d 549 (S.D. Miss. 2019), aff’d, 951 F.3d 246 (5th Cir. 2020) (granting preliminary
    injunction to 2019 Senate Bill 2116, the 6-week ban).
9
    State of Mississippi Judiciary Library, “Frequently Asked Questions” (Jan. 30, 2011), available at
    https://courts.ms.gov/research/statelibrary/st_lib_faqs.pdf (describing legislative history as “limited because
    committee reports, transcripts of hearings, and records of floor discussions are not published.”)



                                                          6
      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 7 of 23




were included or what evidence, if any, the legislature considered. The findings, of course,

conflict with well-documented evidence that medication abortion is safe, and is as safe and

effective when provided via telemedicine as in-person and meets the standard of care.10

         The Telemedicine Ban originated in the Public Health and Welfare Committee; Senators

Hill and McDaniel were authors of the bill (Exhibit 1, at 1); and Senator Fillingane personally

worked with the Governor’s office and anti-abortion groups to promote it (Exhibit 12; infra, p.

18). Each Senator has publicly expressed the intention to restrict abortion rights in Mississippi

and across America. For example, at a town hall during his 2018 campaign for a U.S. Senate

seat, Senator McDaniel said he “was going to do everything in [his] power to make sure no

babies are killed in this country.”11 Senator Fillingane has endorsed the idea of “testing the

limits of Roe”12 and urged the Mississippi legislature to be “more bold” in doing so.13 And

Senator Burks Hill has said that when the Supreme Court takes up a case to overturn Roe v.

Wade, “Mississippi’s the state that [the challenged law] should come from.”14




10
     See, e.g., The National Academies of Sciences, Engineering, and Medicine, The Safety and Quality of Abortion
     Care in the United States 57-58, 79 (The National Academies Press 2018), https://doi.org/10.17226/24950.
     (finding no evidence that medication abortion requires the physical presence of a physician, and concluded that
     telemedicine medication abortion is just as safe as in-person treatment); Implementing Telehealth in Practice:
     Committee Opinion No, 798, 135 Amer. College of Obstetricians & Gynecologists e73, (2020),
     https://www.acog.org/-/media/project/acog/acogorg/clinical/files/committee-
     opinion/articles/2020/02/implementing-telehealth-in-practice.pdf; Mifeprex (mifepristone) Information, U.S.
     Food & Drug Admin., (Feb. 5, 2018), https://www.fda.gov/drugs/postmarket-drug-safety-information-patients-
     and-providers/mifeprex-mifepristone-information (requiring mifepristone be dispensed in certain health care
     settings, but not requiring it be provided in-person by prescribing health care professional).
11
     @senatormcdaniel, Twitter (Nov. 3, 2018, 4:41 PM),
     https://twitter.com/senatormcdaniel/status/1058821379645231104.
12
     Ashton Pittman, “Southern ‘Defiance’: The Fight for Roe Rages in Mississippi,” Jackson Free Press (May 29,
     2019), https://www.jacksonfreepress.com/news/2019/may/29/southern-defiance-fight-roe-rages-mississippi/.
13
     Alan Blinder, “Federal Judge Blocks Mississippi Abortion Law,” The New York Times (May 24, 2019),
     https://www.nytimes.com/2019/05/24/us/mississippi-abortion-law.html.
14
     Larrison Campbell, “Legislators Fiercely Challenge Abortion Access,” Mississippi Today (Jan. 27, 2017),
     https://mississippitoday.org/2017/01/27/five-bills-fiercely-challenge-abortion-access/.



                                                          7
      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 8 of 23




         In an effort to fill in the gap in the legislative record, Plaintiffs have sought party and

other non-party discovery regarding the purpose of all Challenged Laws and Regulations, which

proved largely fruitless.15 Only through party discovery did Plaintiffs learn, in September 2020,

that the Mississippi State Department of Health “had no role in the enactment” of the

Telemedicine Ban and thus no information regarding the findings.16 Plaintiffs sought documents

from the Governor in January 2020 yet received them only in the last few weeks, after delays

attributed to COVID-19, the snow, and other difficulties. Exhibit 14, at 1–2; Exhibit 15, at 1–2.

Had Plaintiffs known earlier what evidence those documents did (and did not) contain, they may

have subpoenaed the State Legislators sooner.

         The Governor’s documents suggest that the findings were not supported by any evidence,

but rather were drafted by anti-abortion activists and included in the bill—over the objection of

the Mississippi Medical Association—with an eye toward “court challenges.” Exhibit 2. A

pamphlet distributed by Mississippi Right to Life claims that medication abortion is “not a

legitimate medical procedure,” but rather a “deadly” drug. Exhibit 3. Terri Herring, the

president of Pro-Life Mississippi, emailed Governor Bryant and other officials that the bill would




15
     Plaintiff’s First Set of Document Requests dated April 29, 2019 asked for: (a) “Documents Concerning any
     purported benefits of the Challenged Laws and Regulations or any burdens imposed by the Challenged Laws
     and Regulations on any woman seeking to access abortion” (Request No. 5); (b) “Documents sufficient to show
     any and all research conducted by, sponsored by, relied upon, or otherwise in the possession of the Department
     or the Mississippi Board of Medical Licensure, related to the safety and/or the benefits of the administration of
     abortions or abortion-related care by APCs” (Request No. 11); and (c) “Documents sufficient to show any and
     all research conducted by, sponsored by, or otherwise in the possession of the Department or the Mississippi
     State Board of Medical Licensure, related to the safety and/or the benefits, of Telemedicine, whether provided
     by a physician or APC, compared to in-person diagnosis and/or treatment” (Request No. 12). Plaintiffs’ Second
     Set of Documents Requests dated September 22, 2020 asked for” (d) “Documents and communications between
     You and any third parties, including medical organizations and advocacy groups, concerning abortion safety or
     the issues being litigated in this matter” (Request No. 17); and (e) “Documents reflecting or related to any
     meeting (including any meeting between You and any legislator or legislative official or any other third party)
     concerning abortion, the Challenged Laws and Regulations, or the Clinic” (Request No. 26).
16
     Dobbs Declaration, ¶ 13; see also Cleveland Dep. 199:12–200:5 (explaining that he had no knowledge of how
     the Telemedicine Ban was developed and that, to his knowledge, BML was not involved).



                                                          8
      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 9 of 23




not “hurt” anyone, except abortion providers. Exhibit 4. Notably, the Governor’s documents

further reveal that his office did not take a particularly active role. Infra, p. 15.

                                                     Argument

I.       The Subpoenas Seek Relevant Documents.

         As narrowed, Plaintiffs seek the following documents from each Senator:17

                  1.       Produce all Documents that You18 considered or relied upon while drafting
                           [2013 S.B. 2795],19 including but not limited to any papers, studies, reports,
                           opinions, or similar documents;

                  2.       Produce all Documents relating to the drafting, revising, or passage of 2013
                           S.B. 2795;

                  3.       Produce all Documents reflecting any Communications between You and
                           the following parties concerning 2013 S.B. 2795:

                                A. Any committees of the Mississippi Legislature, including but not
                                   limited to the House Health Committee,

                                B. Interest or advocacy groups, legislators, legislative staff members,
                                   other elected officials and their staff members,

                                C. Any state agency or Board,

                                D. Any constituents, lobbyists, and Non-Governmental Third Parties,
                                   including but not limited to groups or associations that oppose
                                   abortion,

                                E. Any individual running for or holding public office in Mississippi,

                                F. Any healthcare             providers,     medical      experts,    or    research
                                   organizations.

         Plaintiffs seek the following documents from the Committees:




17
     The Subpoenas also initially sought documents concerning the 15 Week Ban, the 6 Week Ban, and other
     abortion legislation. As part of the meet and confer process, Plaintiffs agreed to drop those requests.
18
     Capitalized terms are defined in the Subpoenas.
19
     This portion of the request originally read: “legislation related to abortion or women’s reproductive health.” Ex.
     7 at 13; Ex. 8 at 13; Ex. 9 at 13. Plaintiffs agreed to narrow the request to the Telemedicine Ban. Ex. 5 at 1.



                                                          9
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 10 of 23




                  1.        Produce all Documents provided to or considered by the [Senate or House]20
                            Health Committee related to [2013 S.B. 2795];21

                  2.        Produce all Documents reflecting comments or assessments by the [Senate
                            or House] Health Committee related to its review of legislation concerning
                            [2013 S.B. 2795];22

                  3.        Produce all Documents reflecting the drafting and revision process for 2013
                            S.B. 2795;

                  4.        Produce all Documents reflecting any Communications between the [Senate
                            or House] Health Committee and the following parties concerning 2013
                            S.B. 2795:

                                A. The Mississippi Legislature, including but not limited to the [Senate
                                   or House] Health Committee and other legislative committees,

                                B. Any interest or advocacy groups, legislators, legislative staff
                                   members, other elected officials and their staff members,

                                C. Any individual running for or holding public office in Mississippi,

                                D. Any state agency or Board,

                                E. Any constituents, lobbyists, and Non-Governmental Third Parties,
                                   including but not limited to groups or associations that oppose
                                   abortion,

                                F. Any healthcare              providers,    medical      experts,      or   research
                                   organizations.

         These requests are also set forth in the Proposed Order, and the original requests in

Exhibits 7, 8, 9, at p. 13 and Exhibits 10 and 11, at p. 11.

                                                  *        *        *




20
     The House Committee must produce Documents concerning the House Committee, and the Senate Committee
     must produce Documents concerning the Senate Committee.
21
     This portion of the request originally read: “abortion or women’s reproductive health, including but not limited
     to any reports, studies and analyses concerning abortion safety.” Ex. 10at 11; Ex. 11 at 11. Plaintiffs agreed to
     narrow the request to the Telemedicine Ban. Ex. 5 at 1.
22
     This portion of the request originally read: “abortion.” Ex. 10 at 11. Plaintiffs agreed to narrow the request to
     the Telemedicine Ban. Ex. 5 at 1.



                                                          10
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 11 of 23




         These documents are directly relevant to Plaintiffs’ claim that the Telemedicine Ban was

passed for the unconstitutional “purpose” of placing substantial obstacles in the way of women

seeking abortion care. Supp. Am. Compl., Dkt. No. 119 at 6. The Supreme Court recognized a

federal constitutional claim based on improper “purpose” in Casey and has repeatedly reaffirmed

that holding. Casey, 505 U.S. at 878; Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292,

2309 (2016); June Medical Services, L.L.C. v. Russo, 140 S. Ct. 2103, 2120 (2020); id. at 2135

(Roberts, J., concurring). While states have certain legitimate interests in regulating abortion, the

means chosen by the state to further its interests must “be calculated to inform the woman’s free

choice, not hinder it.” Casey, 505 U.S. at 877. Restrictions that, for example, “serve no purpose

other than to make abortion more difficult” are invalid. Id. at 901.23

         While the Telemedicine Ban states that its purpose is to “protect women” from the

dangers of telemedicine (Exhibit 1, at 2), it cites no evidence for those findings, and they are not

controlling for federal constitutional purposes. See Whole Woman’s Health v. Hellerstedt, 136

S. Ct. 2292, 2310 (2016) (legislative findings not “dispositive”). In assessing the state’s

articulation of its legislative purpose, “[courts] are not to accept the government’s proffered

purpose if it is a mere ‘sham.’” Okpalobi v. Foster, 190 F.3d 337, 354-55 (5th Cir. 1999),

superseded on other grounds on reh’g en banc, 244 F.3d 405 (5th Cir. 2001) (internal citations

and quotations omitted); see also Gonzales v. Carhart, 550 U.S. 124, 165 (2007) (“The Court

retains an independent constitutional duty to review factual findings where constitutional rights

are at stake.”). Indeed, the expert evidence in this case flatly contradicts those findings.24


23
     The purpose inquiry is not a condemnation of opponents of abortion. Casey, 505 U.S. at 850. Rather, it ensures
     that the means used to regulate abortion respect the autonomy of individuals’ reproductive health decisions,
     reconciling their personal liberty with the state’s legitimate interests in regulation.
24
     Dr. Mark Nichols, a board-certified obstetrician-gynecologist with three decades of experience as an abortion
     provider, has testified that telemedicine abortion care is safe and effective. When telemedicine is available in
     conjunction with medication abortion, health outcomes are actually improved because abortions are safer earlier


                                                         11
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 12 of 23




         In analyzing a law’s purpose, courts applying Casey have repeatedly considered evidence

of the type sought here, including evidence regarding the record before the legislature, the

legislative process and drafting history, and communications between legislators and third

parties. See, e.g., June Med. Servs. LLC v. Kliebert, 158 F. Supp. 3d 473, 502 (M.D. La. 2016)

(considering emails between third party and legislative sponsor, including discussion that similar

statute in Texas had “tremendous success in closing abortion clinics and restricting abortion

access”); Planned Parenthood of Wisconsin, Inc. v. Van Hollen, 94 F. Supp. 3d 949, 955 (W.D.

Wis. 2015) (considering evidence that law was enacted despite “no member of the Wisconsin

legislature or legislative aide consult[ing] with or s[eeking] the advice of the Medical Examining

Board as to any medical need or benefit”); Planned Parenthood of Greater Iowa Inc. v. Atchison,

126 F.3d 1042, 1049 (8th Cir. 1997) (considering evidence of “the state authorities’ response to

these lobbying efforts,” which “suggest that subjecting the plaintiff to [restriction] had the

intended effect of impeding or preventing access to abortions”).25

         It is well-established that discovery from state legislators is appropriate in federal

litigation, including, for example, those involving voting rights,26 the dormant commerce


     in pregnancy. Nichols Rep. ¶ 66. Medication abortion provided through telemedicine is just as safe and
     effective as medication abortion provided in-person; it has a very low complication rate whether it is provided
     in-person or via telemedicine. Nichols Rep. ¶ 70. Over the past decade, abortion providers have provided
     abortion services via telemedicine across the country and found their interactions with patients are unchanged
     from in-person interactions. Nichols Rep. ¶ 68. The safety and efficacy of telemedicine is evinced by
     Mississippi’s use of telemedicine in a wide range of other contexts, including dispensing prescription
     medications that present a greater risk to patients than medication abortion. Nichols Rep. ¶ 67.
25
     While the mere involvement of anti-abortion interest groups in the legislative process, standing alone, is
     insufficient to ultimately prove an improper purpose, Okpalobi, 190 F.3d at 354 (citing Mazurek v. Armstrong,
     520 U.S. 968 (1997)), their involvement is relevant and can indicate an improper purpose when taken together
     with other circumstances. Thus, communications with such groups are a proper subject for discovery.
26
     See, e.g., Benisek v. Lamone, 241 F. Supp. 3d 566, 576-577 (D. Md. 2017) (ordering production of
     conversations between legislators because they were most probative evidence of whether an impermissible
     purpose may have “infected the legislative process”); Nashville Student Organizing Committee v. Hargett, 123
     F. Supp. 3d 967, 971 (M.D. Tenn. 2015) (ordering depositions of state legislators to probe purpose of Tennessee
     Voter ID law); City of Greensboro v. Guilford Cty. Bd. of Elections, 2016 WL 11660626, at *5 (M.D.N.C. Dec.
     20, 2016) (ordering production of legislative documents reflecting illicit racial considerations in redistricting
     process); Bethune-Hill v. Virginia State Bd. of Elections, 114 F. Supp. 3d 323, 339, 342-343 (E.D. Va. 2015)


                                                         12
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 13 of 23




clause,27 and other prohibitions on discrimination such as under the Americans with Disabilities

Act and Fair Housing Act.28 And a long line of Supreme Court cases confirms that evidence of

legislative purpose is relevant to constitutional inquiries. See, e.g., Washington v. Davis, 426

U.S. 229, 244 n.11 (1976) (Court’s prior cases refuted “proposition that legislative purpose is

irrelevant in constitutional adjudication”); Rogers v. Lodge, 458 U.S. 613, 617 (1982) (Court’s

duty is to examine whether law was “conceived or operated as purposeful device” to discriminate

in violation of Fourteenth Amendment).

         Evidence of improper legislative purpose is no less important in the abortion context than

others. Okpalobi, 190 F.3d at 354 (noting that “abortion law is not the only realm of

jurisprudence in which courts are required to question whether a measure has been adopted for

an impermissible purpose” and citing voting rights and Establishment Clause cases as guidance).

Such discovery has not been restricted to cases involving claims of racial discrimination (which

are subject to strict scrutiny); rather, it has been allowed even where a classification is subject

only to rational basis review.29


     (ordering state legislators to produce documents in Equal Protection case because allegation that
     “discriminatory purpose has been a motivating factor” weighs in favor of disclosure); Veasey v. Perry, 2014
     WL 1340077, at *3 (S.D. Tex. Apr. 3, 2014) (disclosure of internal legislative documents necessary because it
     is unlikely that an official would “announce on the record” an impermissible purposes); Perez v. Perry, 2014
     WL 106927, at *2 (W.D. Tex. Jan. 8, 2014) (“where important federal interests are at stake,” law favors
     disclosure of legislative documents).
27
     Am. Trucking Associations, Inc. v. Alviti, 2020 WL 6255264 at *11 (D.R.I. Oct. 23, 2020) (denying motion to
     quash subpoena because the “relevant subject matter [was] the intentions of [state officials] and the ways in
     which those intentions may have influenced the drafting and passage of” statute).
28
     See, e.g., Angelicare, LLC v. St. Bernard Parish, 2018 WL 1172947 (E.D. La. Mar. 6, 2018) (ordering
     depositions of parish legislators).
29
     See, e.g., N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1124 (N.D. Cal. 2003) (ordering
     depositions of councilmembers in plaintiff developer’s rational basis Equal Protection claim); Harrison v.
     Shanahan, No. 118CV641LMBIDD, 2019 WL 2216474, at *9 (E.D. Va. May 22, 2019) (“documents sought by
     plaintiffs could undercut both stated and conceivable justifications for the military policies at issue in this
     lawsuit and are thus clearly relevant to plaintiffs’ claims”); End Ventures, LLC v. Inc. Vill. of Sag Harbor, No.
     CV 09-3967 LDW AKT, 2011 WL 6337708, at *4 (E.D.N.Y. Dec. 19, 2011) (ordering discovery from
     legislators over legislative privilege objection because the reasoning behind the legislative action was “itself []
     the subject of the litigation”).



                                                          13
      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 14 of 23




II.     The Legislators Have Failed to Substantiate
        Their Objection of Disproportionate Burden.

        Any burden on the State Legislators of providing these documents is justified by the

needs of this case, which concerns important constitutional rights, and by the strong

circumstantial evidence that indicates these documents would be favorable to Plaintiffs. And as

a threshold matter, the State Legislators, having refused to substantiate their generic assertion

that producing these documents would pose a significant burden, have waived the objection.

Even if the State Legislators had advanced anything more than boilerplate objections—and they

have not—the Court would still need to weigh the following factors against any demonstrated

burden: “(1) relevance of the information requested; (2) the need of the party for the subpoenaed

materials; (3) the breadth of the request; (4) the time period covered by the request; [and] (5) the

particularity with which the party describes the requested materials.” Wiwa v. Royal Dutch

Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). All weigh in favor of production.

        The State Legislators’ objection letters (Exhibit 6) failed to support their claim of

disproportionate burden. In the Fifth Circuit, a “third party objecting to a subpoena on the basis

that the subpoena is unduly burdensome bears the burden of showing why discovery should be

denied.” Dotson v. Edmonson, 2017 WL 11535244, at *2 (E.D. La. Nov. 21, 2017). This is a

“heavy burden.” Id. Non-parties’ objections to Rule 45 subpoenas “must be made with

specificity” and the recipient must “explain and support its objections,” rather than relying on

“general” or “boilerplate” objections. Ford Motor Co. v. Versata Software, Inc., 316 F. Supp. 3d

925, 932 (N.D. Tex. 2017). Here, the State Legislators simply asserted, without basis, that the

“burden and expense of producing the requested documents is high.” Exhibit 6, at 7, 15, 23, 30,

37. Their “failure to make particularized objections to document requests constitutes a waiver of

those objections.” Sabol v. Brooks, 469 F. Supp. 2d 324, 328-29 (D. Md. 2006).



                                                 14
    Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 15 of 23




       The State Legislators also referred to “complications arising from COVID-19.” Exhibit

6, at 7, 23, 30, 37. While those complications may have justified accommodation (which

Plaintiffs made every effort to provide), they in no way support the State Legislators’ total

objection and complete refusal to produce documents. See, e.g., Stallings v. Wayne Cty.,

Mississippi, 2020 WL 1892260, at *3 (S.D. Miss. Apr. 16, 2020) (Document discovery does not

“create[ ] unnecessary risks or run[ ] afoul of current restrictions” related to COVID-19.).

       Even if the State Legislators had substantiated a burden, Plaintiffs’ countervailing need

for this discovery would outweigh it. As noted, there is little publicly available information, and

Plaintiffs have tried and failed to obtain the information through party discovery. See supra, p. 7

& n.14 (quoting document requests). The documents Plaintiffs obtained from the Governor and

Lieutenant Governor likewise reveal that the executive branch decided to “keep[] its distance,”

and was not involved in key discussions between legislators and third parties. Exhibit 2.

       Despite the State Legislators’ complete refusal to compromise (or even meaningfully

engage), Plaintiffs have taken considerable steps to reduce the burden of complying with the

Subpoenas. Plaintiffs have dropped their requests for depositions. And Plaintiffs have narrowed

their requests to those relevant to a single statute (the Telemedicine Ban) that was passed during

an eleven-week period. Plaintiffs also provided the State Legislators with proposed search terms

to be applied to electronically stored information (including emails), with custodians, and with a

proposed date range for emails. Exhibit 5, at 9. Plaintiffs offered to narrow the terms based on

hit counts, but the State Legislators failed to respond. By failing to engage, the State Legislators

have waived their right to contend that this protocol is burdensome. See Bounds v. Capital Area

Family Violence Intervention Center, Inc., 314 F.R.D. 214, 220 (M.D. La. 2016) (declining to




                                                 15
       Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 16 of 23




narrow subpoena due to recipient’s failure to identify whether “preliminary search . . . ha[d] been

conducted” and the “number of potentially responsive emails”).

           Any burden arising from the pendency of the legislative session is no longer relevant,

given that the session will have ended by the time this motion is decided.30

III.       The Legislators’ Blanket Objections of Legislative Privilege Are Improper.

           The State Legislators also stand on their blanket objection that all documents sought by

the Subpoenas are protected by the “legislative privilege” and that even producing a privilege log

would invade the privilege. In other words, the State Legislators assert a complete immunity to

federal court discovery, based solely on their own say-so. This Court has already considered and

rejected such arguments in Jackson Municipal Airport Authority.

           This objection is improper for at least three reasons. First, the legislative privilege is a

“qualified” privilege that must yield when, as here, the purpose of legislation is relevant to a

federal constitutional claim. Second, the legislative privilege does not protect communications

with (or documents shared with) third parties, such as lobbyists. And third, the protective order

in the case provides sufficient protection for purposes of discovery.

           A.       The Legislative Privilege is a ”Qualified” Privilege that Must Yield When
                    the Purpose of Legislation Is Relevant to a Federal Constitutional Claim.

           As this Court and the Fifth Circuit have already held, the legislative privilege is a

“qualified” privilege. Jackson Mun. Airport Auth., 2017 WL 6520967 at *6 (citing Jefferson

Cmty. Health Care Centers, Inc. v. Jefferson Par. Gov't, 849 F.3d 615, 624 (5th Cir. 2017));

Rodriguez v. Pataki, 280 F. Supp. 2d 89, 92 (S.D.N.Y. 2003)). It “must be strictly construed and



30
       In Jackson Municipal Airport Authority, this Court, on December 19, ordered the legislators to produce
       documents and a privilege log by February 28. 2017 WL 6520967, at *10. That year, the legislative session ran
       from January 2 to March 28. No objection based on the pendency of the session was raised, likely because the
       burden of review documents and preparing a privilege log falls on counsel, not the legislators personally.



                                                         16
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 17 of 23




accepted only to the very limited extent that permitting a refusal to testify or excluding relevant

evidence has a public good transcending the normally predominant principle of utilizing all

rational means for ascertaining the truth.” Jefferson Cmty. Health Care Centers, 849 F.3d at

624; Jackson Airport, 2017 WL 6520967 at *6.

         A five-factor test determines whether legislative privilege must yield: (1) the relevance of

the evidence sought to be protected; (2) the availability of other evidence; (3) the seriousness of

the litigation and the issues involved; (4) the role of the government in the litigation; and (5) the

possibility of future “timidity” by government employees who recognize that their documents are

discoverable. Jackson Mun. Airport Auth., 2017 WL 6520967 at *6; Veasey, 2014 WL 1340077

at *2; Perez v. Perry, 2014 WL 106927 at *2 (S.D. Tex. Jan.8, 2014). Here, the balance of

factors weighs against applying the privilege.

         First, as explained above, the discovery sought is directly relevant to a federal

constitutional claim specifically recognized by the U.S. Supreme Court. Supra Part I.

         Second, direct evidence of the State Legislators’ purpose in passing the Telemedicine

Ban is not readily available from any other apparent source. Plaintiffs have already exhausted

public information, party discovery, and third-party subpoenas to the Governor and Lieutenant

Governor. Supra, pp. 9, 15. While there is strong circumstantial evidence of an improper

purpose, plaintiff “need not confine [its] proof to circumstantial evidence,” when direct evidence

is available from the State Legislators themselves. Bethune-Hill, 114 F. Supp. 3d at 341.

         Third, this litigation implicates fundamental constitutional rights. Where such rights are

at stake, this factor weighs strongly in favor of disclosure.31 The interest is even greater in a case



31
     N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1124 (N.D. Cal. 2003) (ordering legislators to
     produce documents because the “federal constitutional interests involved are substantial” even though “no
     suspect class such as race or gender or some other basis for heightened scrutiny is involved.”); Nashville


                                                         17
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 18 of 23




such as this one, which seeks a remedy that will protect the rights of many, as opposed to

damages for the violation of the rights of a single person. L.H. v. Schwarzenegger, 2007 WL

2009807, at *8 (E.D. Cal. July 6, 2007). In such a case, “there is a societal interest in accurate

fact-finding” that outweighs the State Legislators’ interest in non-disclosure. Id.

         Fourth, the State Legislators’ role is central to this litigation, as they drafted and passed

the Telemedicine Ban.32 The Telemedicine Ban originated in the Committees. On the enrolled

bill, Senator Hill is listed as the principal author, and Senator McDaniel as an additional author.33

While Senator Fillingane is not listed as an official author, he was involved in the drafting and

passage of the bill, acting as intermediary between Terri Herring, president of Pro-Life

Mississippi, and other legislators. Exhibit 12. He was also present at the signing ceremony,

along the Governor and the other drafters. Exhibit 13.

         Finally, allowing discovery in cases where the legislators’ purpose has established federal

constitutional relevance—and where the legislators do not face any personal liability—does not

significantly chill proper legislative conduct. Bethune-Hill, 114 F. Supp. 3d at 343. Given the

nature of the Senators’ public statements, supra, pp. 7-8, “timidity” is not an issue here. See

American Trucking, 2020 WL 6255264, at *9 (noting, in discounting this factor, that “the

movants clearly were not concerned with shielding their intentions from prying eyes”).

         B.       Legislative Privilege Does Not Cover Communications
                  with or Information Shared with Third Parties.




     Student Org. Comm. v. Hargett, 123 F. Supp. 3d 967, 971 (M.D. Tenn. 2015) (ordering legislators to produce
     documents because case involved “a serious constitutional issue”).
32
     In addition to Senators Hill and McDaniel, the official authors included Senators Phillip Gandy, Billy Hudson,
     and Cindy Hyde-Smith. Plaintiffs did not subpoena Senators Gandy, Hudson, or Hyde-Smith.
33
     Mississippi Legislature 2013 Regular Session Senate Bill 2795=,
     http://billstatus.ls.state.ms.us/2013/pdf/history/SB/SB2795.xml.



                                                         18
      Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 19 of 23




        At a minimum, as this Court and others have held, the legislative privilege does not apply

to communications with (or documents shared with) third parties, such as advocacy groups and

lobbyists. Jackson Mun. Airport Auth, 2017 WL 6520967, at *7; see also Perez v. Perry, 2014

WL 106927, at *2 (W.D. Tex. Jan. 8, 2014) (communications “with any outsider” “waive[]” the

privilege); Bethune-Hill, 114 F. Supp. 3d at 343 (“no one could seriously claim privilege” over

communications between legislators and third parties).

        C.     The Protective Order in the Action is Sufficient to Protect any Privilege.

        The Protective Order entered by this Court allows subpoena recipients to designate

information Confidential. Dkt. No. 104 at 3, 7-8. As other courts have recognized, at the

discovery stage, such protection is sufficient to protect the State Legislators’ interests, even if the

Court is not inclined to “fully pierce the legislative privilege.” Veasey, 2014 WL 1340077 at *3-

4. The issue of public disclosure can be resolved at later stages of the proceedings.

IV.     The Court Should Grant a Limited Extension of the Discovery
        Deadline to Accommodate Plaintiffs’ Receipt of These Documents.

        The current “discovery deadline” is March 17, 2021. (See Nov. 13, 2020 Text-only

Order.) To the extent that deadline applies to Rule 45 subpoenas to third parties, Plaintiffs

request a brief extension of the deadline for the sole purpose of allowing the State Legislators to

produce such documents as the Court orders them to produce following this motion. See Wiwa,

392 F.3d at 822 (reversing quashing of Rule 45 subpoena and noting that “[i]t is not uncommon

for a district court to admit evidence—even after the discovery deadline—obtained through

properly- and timely-served discovery requests.”).

        The Court has broad discretion to extend the discovery deadline for “good cause.” Fed.

R. Civ. P. 16(b)(4); see Hinkle Metals & Supply Co. v. Compton’s Appliance, Inc., 2012 WL

12965936, at *2 (S.D. Miss. June 21, 2012). That discretion may be exercised to permit



                                                  19
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 20 of 23




discovery that cannot be effectuated within the prior discovery deadline as contemplated by

Local Rule 7(b)(2)(C).34 See, e.g., 736 Bldg. Owner, LLC v. Regions Bank, 2015 WL 13424459,

at *1 (S.D. Miss. Dec. 21, 2015) (compelling Rule 30(b)(6) deadline to occur after discovery

deadline); Curtis v. Select Med. Corp., 2015 WL 4546258, at *3 (S.D. Miss. July 28, 2015)

(compelling interrogatory responses after the discovery deadline).

         Such an extension is appropriate under the circumstances.

         Frist, there will be no prejudice to the State Defendants or the State Legislators. The

extension will not impact the trial date or any interim deadline. In fact, an extension will allow

the State Legislators to respond to the Subpoenas after their current legislative session, which

ends nine days after the current discovery deadline.

         Second, as explained above, the documents from the State Legislators are important and

likely to support Plaintiffs’ federal constitutional claims. Supra, pp. 13–14; see 736 Bldg.

Owner, LLC, 2015 WL 13424459, at *1 (compelling a 30(b)(6) deposition after deadline because

it “relates to important issues in this action”).

         Third, Plaintiffs have diligently pursued evidence of purpose. Plaintiffs served the

Subpoenas on the State Legislators in January 2021, almost two months prior to the deadline.

See Exhibits 7 through 11. The need to subpoena the State Legislators did not become clear until

late last year. That timing was due to the delays of party and non-party discovery, including both

Defendants’ document productions and Defendants’ expert reports. Defendants’ rolling

document productions continued into (at least) November 2020,35 and Defendant Dobbs did not


34
     Defendants and the State Legislators have asserted that this motion violates Local Rule 7(b)(2)(C), which
     provides that: “A party must file a discovery motion sufficiently in advance of the discovery deadline to allow
     response to the motion, ruling by the court and time to effectuate the court’s order before the discovery
     deadline.”
35
     Excluding productions related solely to expert discovery, depositions, and the re-production of documents from
     JWHO I, Defendants produced: 4 documents on June 14, 2019; 17 documents on September 12-13, 2019; 86


                                                         20
     Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 21 of 23




submit his Declaration—the one disclaiming DOH’s “role in the enactment” of the Telemedicine

Ban—until September 2020. To be sure, the COVID-19 pandemic posed “significant

challenges” for Plaintiffs, State Defendants, and non-parties. Dkt. Nos. 160, 163, 171.

Regardless of fault, the fact of the matter is that important discovery was delayed through no

fault of Plaintiffs’.

         Fourth, as in Jackson Municipal Airport Authority,36 this dispute concerns a third-party

subpoena. The timely resolution of such a dispute is not always possible, given that parties are

expected to pursue party discovery before third-party discovery, and given that parties such as

Plaintiffs have no remedy other than to obtain the documents.

                                                    Conclusion

         The Court should compel the State Legislators to respond to the Subpoenas, as set forth

in the Proposed Order.

Respectfully submitted this 8th day of March, 2021.


/s/ Aaron S. Delaney   .
AARON S. DELANEY
CLAUDIA HAMMERMAN
CAITLIN GRUSAUSKAS
ALEXIA D. KORBERG
PAUL, WEISS, RIFKIND
   WHARTON & GARRISON, LLP
1285 Avenue of the Americas
New York, NY 10019

     documents on September 27, 2019; 563 documents on November 20, 2019; 13 documents on December 11,
     2019; 6 documents on December 13, 2019; 18 documents on January 13, 2020; 413 documents on February 26,
     2020; 356 documents on June 3, 2020; 392 documents on November 9, 2020. The discovery deadline was
     extended on three occasions: from May 29, 2020 to July 24, 2020 (see text-only order (March 19, 2020)); from
     July 24, 2020 to December 17, 2020 (see text-only order (May 18, 2020)); and from December 17, 2020 to
     March 17, 2021 (see text-only order (November 13, 2020)).
36
     A motion to extend the deadline was filed on June 28, 2017, just two days before the discovery deadline, and the
     motion to compel was filed on July 7, after the original deadline. See Jackson Mun. Airport Auth. v. Bryant, 2017
     U.S. Dist. LEXIS 106609, *8 (S.D. Miss. July 11, 2017); See also Jackson Mun. Airport Auth. v. Bryant, No.
     3:16-cv-246-CWR-FKB (S.D. Miss. Jan. 15. 2019) (text-only order further extending the discovery deadline).



                                                         21
    Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 22 of 23




(212) 373-3000
adelaney@paulweiss.com
chammerman@paulweiss.com
cgrusauskas@paulweiss.com
akorberg@paulweiss.com

HILLARY SCHNELLER
JULIE RIKELMAN
CENTER FOR REPRODUCTIVE RIGHTS
199 Water St., 22nd Fl.
New York, NY 10038
(917) 637-3777
hschneller@reprorights.org
jrikelman@reprorights.org

BETH L. ORLANSKY
MISSISSIPPI CENTER FOR JUSTICE            ,
P.O. Box 1023
Jackson, MS 39205
(601) 352-2269
borlansky@mscenterforjustice.org

ROBERT B. MCDUFF
767 North Congress Street
Jackson, MS 39202
(601) 969-0802
rbm@mcdufflaw.com




                                     22
    Case 3:18-cv-00171-CWR-FKB Document 208 Filed 03/08/21 Page 23 of 23




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of March, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.

                                              /s/ Aaron S. Delaney
                                              Aaron S. Delaney




                                                23
